DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2 allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art disclose some of the claimed invention such as Sano et al. (US 8803394 B2) which discloses a magnetic pole (reference numeral 24) with radially arranged magnets (reference numeral 26) in radially arranged magnet holes (reference numeral 32, see figure 3), a center side magnetic flux leakage prevention hole (reference numeral 28b), and center side bridge portions (reference numeral 36, see figure 3); Tsutsui et al. (US 20130234540 A1) which discloses amorphous soft magnetic material for the rotor (see paragraphs [0069-0070]); and Zhu et al. (US 20180278100 A1) which disclose the heating of at least a part of the lamination (see paragraphs [0042-0043]), the prior art of record do not sufficiently disclose the combination of features including a stator; and a rotor rotatably disposed inside the stator, wherein the stator includes a stator core and a coil wound around the stator core, wherein the rotor includes a rotor core and a plurality of magnet groups, the rotor core includes a plurality of laminated metal foils, and the plurality of magnet groups are embedded in the rotor core along a circumferential direction and form a plurality of respective magnetic poles, and wherein the rotor core has a pair of radially arranged magnet holes, a center side magnetic flux leakage prevention hole, and center side bridge portions for each magnetic pole, the pair of radially arranged magnet holes extend in a radial direction in an outer peripheral portion, the center side magnetic flux leakage prevention hole extends in a circumferential direction between center side ends of the pair of radially arranged magnet holes, and the center side bridge portions separate the pair of radially arranged magnet holes from the center side magnetic flux leakage prevention hole, wherein a pair of radially arranged magnets are embedded in the pair of radially arranged magnet holes of the rotor core, and the pair of radially arranged magnets are included in the magnet group and extend in the radial direction, wherein in the rotor core, the center side bridge portion, a center portion on the center side with respect to the outer peripheral portion, and an inter-magnetic pole portion between the magnetic poles mutually adjacent in the circumferential direction are made of a nanocrystalline soft magnetic material, and another portion is made of an amorphous soft magnetic material as disclosed in claim 1; and also a method comprising: preparing a metal foil made of an amorphous soft magnetic material, the metal foil with a shape corresponding to a shape of a rotor core of the rotor, the metal foil being provided with a pair of radially arranged magnet holes, a center side magnetic flux leakage prevention hole, and center side bridge portions for each magnetic pole of the rotor, the pair of radially arranged magnet holes extending in a radial direction in an outer peripheral portion, the center side magnetic flux leakage prevention hole extending in a circumferential direction between center side ends of the pair of radially arranged magnet holes, the center side bridge portions separating the pair of radially arranged magnet holes from the center side magnetic flux leakage prevention hole; heating the center side bridge portion, a center portion, and an inter-magnetic pole portion of the metal foil to transform the heated portions to a nanocrystalline soft magnetic material while keeping a part other than the center side bridge portion, the center portion, and the inter-magnetic pole portion to an amorphous soft magnetic material, the center portion being a center side with respect to the outer peripheral portion, the inter-magnetic pole portion being between the magnetic poles mutually adjacent in the circumferential direction of the rotor; and manufacturing the rotor by laminating the transformed metal foils and embedding a pair of radially arranged magnets in the pair of radially arranged magnet holes of a laminated body of the metal foils as disclosed in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834